
	

113 HRES 200 IH: Reaffirming the United States commitment to the economic and military security of the Republic of Korea and expressing the shared vision of the people of the United States and the people of the Republic of Korea for a prosperous and peaceful Asian community on the occasion of the 60th anniversary of the Mutual Defense Treaty between the United States and the Republic of Korea.
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 200
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Ms. Meng (for herself
			 and Mr. Kelly of Pennsylvania)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reaffirming the United States commitment to
		  the economic and military security of the Republic of Korea and expressing the
		  shared vision of the people of the United States and the people of the Republic
		  of Korea for a prosperous and peaceful Asian community on the occasion of the
		  60th anniversary of the Mutual Defense Treaty between the United States and the
		  Republic of Korea.
	
	
		Whereas the Republic of Korea and the United States enjoy
			 a warm friendship built on a commitment to security, joint economic
			 development, cultural exchange, and the democratic process;
		Whereas in the years after the Korean War, the Republic of
			 Korea developed its civil society and built a vibrant democracy that is the
			 basis for regional stability and an engine of global economic growth;
		Whereas the Korean American community is a great reminder
			 of the shared bonds of the people of the Republic of Korea and the United
			 States forged by 60 years of friendship;
		Whereas the success of this vibrant, inclusive democracy
			 is demonstrated by the December 19, 2012, election of Park Geun-Hye to the
			 presidency of the Republic of Korea, marking a historic milestone as the first
			 female head of state ever elected in the Northeast Asia region;
		Whereas the United States and the Republic of Korea have
			 forged an economic partnership based on the principle of joint prosperity,
			 signified by the United States-Korea Free Trade Agreement which continues to
			 spur growth in United States manufacturing exports, key agricultural exports,
			 and services exports to the Republic of Korea, which all support jobs in the
			 United States;
		Whereas October 1, 2013, will mark the 60th anniversary of
			 the signing of the Mutual Defense Treaty between the United States and the
			 Republic of Korea, signed on October 1, 1953, and entered into force November
			 17, 1954;
		Whereas since the early 1950s, the United States has
			 committed significant resources, including the lives of its citizens, to the
			 security and integrity of the Republic of Korea and remembers the nearly 40,000
			 members of the United States Armed Forces who lost their lives during the
			 Korean War;
		Whereas in H. Res. 65, the House of
			 Representatives condemned North Korea’s ongoing nuclear activities and
			 reaffirmed North Korea’s obligation to abandon its nuclear weapons program and
			 its ballistic missile program;
		Whereas the international community has repeatedly
			 condemned the North Korean nuclear weapons program and ballistic missile tests
			 as harmful to global security and the interests of the entire Korean peninsula,
			 most recently in the March 7, 2013, United Nations Security Council Resolution
			 2094 which implemented a fourth round of international sanctions;
		Whereas North Korea has continued to threaten and strike
			 against the Republic of Korea, a valued United States ally, including the March
			 2010 sinking of the Republic of Korea’s navy ship Cheonan and the November 23,
			 2010, North Korean bombardment of Yeonpyeong Island, resulting in the deaths of
			 50 South Koreans;
		Whereas the United States remains committed to honoring
			 its obligations under the Mutual Defense Treaty and fully supporting the
			 approximately 28,000 men and women of the United States Armed Forces deployed
			 on the Korean peninsula, enduring separation from their families and other
			 hardships in solidarity with the armed forces of the Republic of Korea;
			 and
		Whereas the United States is working closely with the
			 Republic of Korea to find a peaceful solution to the security concerns brought
			 about by the North Korean nuclear weapons and ballistic missile program, even
			 in the face of threats and provocations from North Korea that only serve to
			 strengthen the bond between the Republic of Korea and the United States: Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of the House of
			 Representatives that the relationship between the Republic of Korea and the
			 United States is one of great strength and mutual benefit; and
			(2)the House of
			 Representatives—
				(A)affirms the unyielding support of the
			 people of the United States for a secure Republic of Korea through its
			 commitment to the Mutual Defense Treaty and other measures to deter North
			 Korean aggression and provocation;
				(B)recommits to strengthening the economic,
			 military, and cultural ties that provide both nations with such a valuable
			 partner in confronting the economic and security challenges of the 21st
			 century;
				(C)congratulates President Park Geun-Hye on
			 her historic election to the presidency of the Republic of Korea;
				(D)welcomes President Park's visit to
			 Washington, DC, on May 6, 2013, to May 8, 2013; and
				(E)wishes President Park well during her
			 tenure of leadership.
				
